Citation Nr: 1608676	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The current agency of original jurisdiction (AOJ) is the VA RO in Muskogee, Oklahoma.  A claim for service connection for PTSD and to reopen service connection for a breathing disorder was received in August 2007.  The August 2008 rating decision, in pertinent part, denied service connection for PTSD and declined to reopen service connection for a breathing disorder.  

In February 2011, the Board, in pertinent part, denied service connection for a psychiatric disorder, to include PTSD and anxiety, reopened service connection for a breathing disorder, and remanded the issue of service connection for a breathing disorder for further development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the Board's February 2011 decision pursuant to a Joint Motion for Remand to the extent that it denied service connection for an acquired psychiatric disorder.  

In January 2012, July 2012, and September 2014, the Board remanded the issues on appeal for additional development.  The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for an Acquired Psychiatric Disorder

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In a July 2014 written statement (received in August 2014), the Veteran indicated that he was receiving ongoing treatment for PTSD at the Dallas VA Medical Center (VAMC) and requested that these records be considered in connection with pending appeal.  VA treatment records dated after March 2012 with respect to treatment for PTSD have not been associated with the claims file.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  This evidence need not be contemporaneous with service.  

The Veteran essentially contends that he developed PTSD or an acquired psychiatric disorder due to in-service stressors.  Specifically, the Veteran claims that he was attacked by three men who held him down, held a "K bar" to his neck, and threatened to kill him during service.  See e.g., August 2007 and October 2008 written statements, July 2008 VA treatment record.

At the March 2009 VA examination, the VA examiner assessed that the Veteran did not fit the criteria for a diagnosis of PSTD on the basis that the Veteran was not personally assaulted during service.  The VA examiner assessed that the Veteran had some mood instability and overall immaturity, but opined that these were derived from sources other than the alleged in-service assault.  The VA examination report notes diagnoses of undifferentiated somatoform disorder and alcohol dependency.   

After the March 2009 VA examination, the Veteran submitted written statements from family members to corroborate his account of the in-service stressor incident (i.e., the personal assault by three people during service).  In a September 2009 written statement, the Veteran's brother reported that the Veteran's behavior changed during service.  The Veteran's brother reported that, when the Veteran came home on leave during service, he displayed anger towards everyone and was physically aggressive, which was not a trait the Veteran displayed prior to service.  In a November 2011 written statement, the Veteran's sister-in-law (who knew the Veteran prior to, during, and after service) reported that, when the Veteran returned from active service, he was "a person [she] did not know" and displayed extreme anger.  She reported that, prior to service, the Veteran showed "no signs of personality disorders" and contended that the change in behavior was related to violence the Veteran encountered during service.  

Based on the above, the Board finds that an additional VA examination is necessary to determine if the evidence supports the Veteran's assertion of an in-service personal assault (or of another in-service stressor event) and, if so, whether any current psychiatric diagnosis is etiologically related to the claimed in-service stressor event.  See 38 C.F.R. § 3.304(f)(5) (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred); see also 38 C.F.R.		 § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Service Connection for a Breathing Disorder

At the March 2015 VA examination, the VA examiner opined that the diagnosed chronic obstructive pulmonary disease (COPD) and emphysema are less likely than not incurred in or caused by service.  The VA examiner noted that the service treatment records, including enlistment and separation physical examination reports, were silent for any respiratory condition, the Veteran had a history of tobacco use noting an 85 year pack history, and the Veteran was diagnosed with COPD in 2005 and emphysema in 2013.  The VA examiner opined that, although the Veteran experienced some degree of asbestos exposure during service, there is insufficient medical evidence to support a diagnosis of asbestosis or mesothelioma.  The VA examiner opined that the asbestos exposure is less likely than not the cause of the current respiratory disorders (COPD and emphysema) and the respiratory disorders are at least as likely as not due to tobacco use.   

The Board finds that the March 2015 VA examiner, while noting a lack of medical evidence to support a diagnosis of asbestosis or mesothelioma, did not provide a rationale for the opinion that the Veteran's currently diagnosed respiratory disorders (COPD and emphysema) are less likely than not caused by in-service asbestos exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  Additionally, while the VA examiner opined that the current respiratory disorders are at least as likely as not due to tobacco use, the converse of this opinion wouls also be true, i.e., that it is at least as likely as not that the respiratory disorders are not due to tobacco use, so the opinion cannot weigh against a finding of nexus to asbestos exposure in service.  

Further, the VA examiner indicated that the Veteran had not been diagnosed with emphysema until 2013; however, a December 2003 VA treatment record notes a diagnosis of emphysematous bullous.  This history is potentially inaccurate, depending upon the medical significance of the December 2003 diagnosis of emphysematous bullous to show asbestosis or asbestosis-related disease.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the nature and etiology of the respiratory disorders.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to acquired psychiatric and breathing disorders.

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, lay statements, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:   

Is it at least as likely as not (probability of 50 percent or greater) that an in-service personal assault occurred?  In rendering this opinion, the VA examiner should note and discuss the September 2009 and November 2011 written statements from the Veteran's family members that the Veteran's behavior changed (including anger and physical violence) during service and following service separation.

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified, corroborated, or is related to the Veteran's fear of hostile military or terrorist activity.

3.  Arrange for the claims file to be reviewed by the VA examiner who prepared the March 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current respiratory/breathing disabilities.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current breathing/respiratory disability was incurred in or caused by active service, to include the in-service asbestos exposure?

In answering this question, the VA examiner should note that (1) the Veteran experienced some degree of asbestos exposure during service and (2) the Veteran was diagnosed with emphysematous bullous in December 2003.  The examiner should provide a rationale and basis for all opinions expressed.

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

